Citation Nr: 0407637	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to November 
1988, and from December 1988 to May 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Committee 
on Waivers and Compromises (COWC) of the RO.  The veteran 
failed to report for a Board hearing scheduled for November 
2003.

REMAND

A review of the claims file reveals that during the course of 
the appeal, there have been two overpayments and two requests 
for waiver of these overpayments.  The history of this case 
is summarized below.

In a March 1997 rating decision, the RO granted service 
connection for end stage renal disease, rated 100 percent 
disabling, effective October 29, 1996.

In late March 1998, the veteran underwent a kidney 
transplant.

In an April 2000 rating decision, the RO recharacterized the 
veteran's renal disability as status post kidney transplant, 
and reduced the rating for this disability to 30 percent, 
effective April 1, 1999.  The RO stated that the veteran's 
combined disability rating was 40 percent from April 1, 1999, 
and 70 percent from December 29, 1999.  By a letter to the 
veteran dated in May 2000, the RO informed him that this 
retroactive reduction in his disability rating resulted in an 
overpayment of 
$21, 219.00.

In statements received in May 2000, the veteran submitted a 
notice of disagreement with the rating reduction, disputed 
the validity of the debt, and requested a waiver of the debt.

A Referral of Indebtedness to Committee on Waivers and 
Compromises dated in early January 2001 reflects that the 
original amount of the veteran's debt was $21,219.00, that 
$1,087.55 had been received, leaving a total indebtedness of 
$20,131.45.

In a January 2001 rating decision, the RO restored the 100 
percent rating for status post kidney transplant, effective 
April 1, 1999.  The RO noted that the April 2000 rating 
decision reduced the veteran's rating for status post kidney 
transplant from 100 percent to 30 percent without affording 
the veteran proper due process, and that therefore the 
reduction and the resulting overpayment were an error.  A 
future reduction in the rating for status post kidney 
transplant was proposed.  By a letter to the veteran dated in 
January 2001, the RO stated that his 100 percent rating had 
been reinstated, and added, "The money that has been 
deducted will be refunded."

On January 18, 2001, the RO paid the veteran $33,932.00.

In a May 2001 rating decision, the RO reduced the rating for 
status post kidney transplant to 30 percent, effective March 
11, 2001.  

Hence, the veteran's combined disability rating was 100 
percent from October 29, 1996 to March 10, 2001, and 30 
percent since March 11, 2001.

A July 2001 decision of the COWC declined jurisdiction of the 
issue of waiver of recovery of the overpayment of disability 
compensation in the amount of $20,131.45.  It was noted that 
this determination had been rendered based on elements which 
precluded waiver consideration.  The COWC noted that the 
January 2001 rating decision reinstated the veteran's 100 
percent rating, and that the initial waiver request was 
therefore not for consideration.  The COWC added, "This 
award action would have cleared the compensation overpayment 
at issue.  However, because our Finance Division did not 
accomplish a manual transaction a duplicate benefit payment 
was issued in the amount of $33,932.00 on January 18, 2001."  
The veteran was notified of this decision in July 2001.

In September 2001, the RO received the veteran's notice of 
disagreement with the denial of a waiver of overpayment, in 
which the veteran also requested a waiver.

In a November 2002 memorandum, a member of the COWC stated 
that he agreed with the denial of the request for waiver as 
the debt was created by erroneous duplication of compensation 
benefits.  He stated that payment was issued twice for the 
same period.

The Board finds that the January 2003 statement of the case 
does not adequately notify the veteran of the amount of the 
overpayment in question or the legal authority used by the 
COWC for declining jurisdiction of the request for the 
waiver.  

The Board construes the representative's statements as 
challenging the validity of the debt based on sole 
administrative error on the part of the VA.  38 U.S.C.A. § 
5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2001).  
This aspect of the claim has not been addressed by the RO. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a debtor requests waiver of an overpayment and 
also asserts that the underlying debt is invalid, the VA must 
resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  

The Board notes that the veteran's combined disability rating 
has changed during the course of the appeal.  The most 
financial status report of record is dated in May 1999.  The 
RO should obtain a current financial status report from the 
veteran.

In veteran's VA Form 9 he requested a hearing before a 
Veterans Law Judge.  He did not furnish any information as to 
why he believed the VA decision was wrong.  Subsequently the 
veteran did not report for the scheduled hearing.  The Board 
finds that additional development in this area is warranted.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran to 
provide his reasons as to why he believes 
the overpayment should be waived, to 
include why he disagrees with the COWC 
decision to decline jurisdiction of his 
request for the waiver of overpayment.  
He should also be asked to complete a 
current financial status report.

2.  Thereafter, the claim of whether the 
overpayment was properly created should 
be reviewed by the RO, to include a 
determination as to whether the 
overpayment of benefits was the result of 
sole VA administrative error.  

3.  If this decision is adverse to the 
veteran, the RO should readjudicate the 
claim for waiver of the overpayment.  If 
the benefit sought is not granted the 
veteran should be furnished a 
supplemental statement of the case which 
also addresses the creation of the 
overpayment in question and contains a 
recitation of the applicable laws and 
regulations pertaining to sole 
administrative error, to include 38 
U.S.C.A. § 5112(b)(9)(10) and 38 C.F.R. § 
3.500(b)(2).  The supplemental statement 
of the case should also specify the 
amount of the debt in issue and the legal 
authority on which the COWC based the 
decision regarding lack of jurisdiction.  
The veteran and his representative should 
be furnished an opportunity to respond  

Thereafter the case should be returned to the Board for 
additional appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




